Case 5:18-cv-06063-LHK Document 58
                                57 Filed 09/29/20
                                         09/25/20 Page 1 of 3
                                                            2




                                                    5:20-cv-06063 LHK




                                         Susan Y. Soong
                     9/29/2020
Case 5:18-cv-06063-LHK Document 58
                                57 Filed 09/29/20
                                         09/25/20 Page 2 of 2
                                                            3
